Case 2:18-ml-02814-AB-FFM Document 453-2 Filed 09/06/19 Page 1 of 10 Page ID
                                 #:18405




         EXHIBIT A
Case 2:18-ml-02814-AB-FFM Document 453-2 Filed 09/06/19 Page 2 of 10 Page ID
                                 #:18406




                          Quintero, et al.
                                v.
                     Ford Motor Company, et al.



                    Expert Report of Carlyn Irwin




                             Carlyn Irwin
                            Senior Advisor
                         Cornerstone Research


                               July 21, 2019
Case 2:18-ml-02814-AB-FFM Document 453-2 Filed 09/06/19 Page 3 of 10 Page ID
                                 #:18407




I.     Qualifications

1.     I am a senior advisor with Cornerstone Research, an economic and financial consulting
firm specializing in commercial litigation. As a litigation consultant, I have been retained on
hundreds of matters to analyze financial, economic, and accounting issues, prepare valuations
and damages claims, and conduct financial forensic analysis. In doing so, I have worked on
matters involving allegations of fraud, breach of contract, unfair business competition, and false
advertising, as well as intellectual property disputes, including patents, copyrights, trademarks,
and trade secrets. In addition, I have been retained by clients to analyze data to reconstruct
financial records, estimate profitability, assess the consistency and reliability of data, and/or
evaluate the adherence to proper corporate procedures. In certain of these matters, I have been
retained as an expert witness. I have provided expert witness testimony in federal and state
courts, international arbitration, as well as other venues.
2.     Prior to joining Cornerstone Research, I was employed as a litigation consultant with the
accounting firm of PricewaterhouseCoopers (formerly Price Waterhouse) from 1994 to 2002.
From 1992 to 1994, I served as the assistant controller for a law firm where I was primarily
responsible for, among other things, maintaining the general ledger, producing the firm’s
financial statements, and assisting the executive committee with strategic analyses.
3.     I hold a Bachelor of Arts degree from the University of California at Santa Barbara where
I graduated with honors. I have a Master of Business Administration from the University of
Southern California. I am also a Certified Public Accountant and a Certified Fraud Examiner,
and I am Certified in Financial Forensics, Accredited in Business Valuation, and Certified in
Entity and Intangible Valuations by the American Institute of Certified Public Accountants. A
current copy of my curriculum vitae, which also contains a list of my prior testimony over the
past four years, is attached as Appendix A.
4.     With respect to this matter, Cornerstone Research shall be compensated at $750 per hour
for my time spent in preparation and support of my opinions, and Cornerstone Research will also
be compensated for my colleagues who worked on this matter under my direction. Neither my
compensation nor my colleagues’ compensation is contingent or based on the content of my
opinions or the outcome of this matter.

                                                                                                    Page 1
Case 2:18-ml-02814-AB-FFM Document 453-2 Filed 09/06/19 Page 4 of 10 Page ID
                                 #:18408


III.    Bases for Opinion

8.      In conducting my analyses and forming my opinions, I have relied on information from
sources reasonably relied upon by experts in my field. I have also relied upon my education and
my own professional judgment and expertise. Specifically, I have relied on legal pleadings both
in this matter and a separate matter (from which Dr. Luna recites plaintiffs’ allegations contained
therein) as well as other documents and guidelines such as those cited by Dr. Luna in the Luna
Report. A list of materials that I have relied upon in connection with my work on this matter is
attached as Appendix B.


IV.     Summary of Luna Report

9.      In the Luna Report,8 Dr. Luna states that she was asked to testify on issues in this matter
including, but not limited to: (i) material problems discussed by and amongst Ford personnel,
(ii) the timeliness of Ford’s disclosure of material problems both to the public and Plaintiffs, (iii)
corporate business culture, (iv) customs and practices, (v) industry standards of disclosing or
omitting information that may be material, (vi) the materiality of such information, (vii) Ford’s
repeated non-disclosures, and (ix) risk management strategy.9 Based on my review of the Luna
Report, I have not seen any discussion or analysis for several of these areas of testimony.10
10.     After setting forth her assignment, Dr. Luna includes a protracted recitation of certain
selected background “facts,”11 most of which appear to have been copied directly from Plaintiffs’
Complaint in this matter as well as from complaints—in connection with different plaintiffs who
purchased Ford vehicles equipped with a DPS6 transmission—which I understand have been




8
  As of the date of this report, Dr. Luna has not provided deposition testimony. As a result, additional
information regarding her methodology, assumptions, and bases for her analyses in this matter may
become available. I reserve the right to amend or update this report once such additional information is
available.
9
  Luna Report, ¶ 6.
10
   For example, customs and practices, the materiality of disclosing or omitting information, and risk
management strategy.
11
   Luna Report, ¶¶ 10–27.

                                                                                                    Page 3
Case 2:18-ml-02814-AB-FFM Document 453-2 Filed 09/06/19 Page 5 of 10 Page ID
                                 #:18409


          As shown in Exhibit 3112, the Adjusted EBITDA margin of 9.93% is higher than
           EBITDA margin (8.43%) because the former adds back warranty expense accruals (i.e.,
           measures EBITDA prior to deducting warranty expenses).76 Using the higher Adjusted
           EBITDA margin, I recalculated the profit Ford made on the vehicle at issue: $934
           [9.93% margin * $9,409 invoice of vehicle at issue].
          Next, from this $934 figure, I deducted the warranty expenses incurred specifically on the
           vehicle at issue. Based on my review of the repair history of the vehicle at issue, I
           determined that Plaintiffs’ warranty expenses amounted to $583.77 After deducting
           Plaintiffs’ specific warranty expenses from Adjusted EBITDA, Ford only made $351
           [$934 - $583 = $351] on lease of the vehicle at issue (see Exhibit 3112).
42.        The above calculation demonstrates that, specifically for lease of the vehicle at issue, Dr.
Luna’s calculated compensatory and punitive damages would be 26.8 and 241 times as high as
the profit (as measured by Adjusted EBITDA), respectively, that Ford earned on the vehicle at
issue.78




Executed on July 21, 2019




                                             ___________________________________
                                                Carlyn Irwin




76 As shown in Exhibit 3110, Ford’s average EBITDA margin was 8.43%. As shown in Exhibit 3112, the
Adjusted EBITDA (adding back warranty expense to measure Ford’s pre-warranty EBITDA) margin was
9.93%.
77 See Luna Report, Exhibit 21 at FMC-QUINTERO 000048.

78 $9,409 (proposed compensatory award to Plaintiffs) divided by $351 (Ford’s Adjusted EBITDA on

vehicle) equals 26.8. $84,677 (proposed punitive award to Plaintiffs) divided by $351 (Ford’s Adjusted
EBITDA on vehicle) equals 241.0. See Exhibit 3112.
                                                                                                   Page 19
                              Appendix
                                 #:18410 A
Case 2:18-ml-02814-AB-FFM Document 453-2 Filed 09/06/19 Page 6 of 10 Page ID




              CARLYN IRWIN, MBA, CPA/CFF/ABV/CEIV, CFE
                            Senior Advisor
                                           Cornerstone Research
                          633 West Fifth Street, 31st Floor  Los Angeles, CA 90071
                                      213.553.2533  fax 213.553.2699
                                          cirwin@cornerstone.com

ACADEMIC BACKGROUND

1992            University of Southern California                                      Los Angeles, California
                M.B.A., Accounting and Finance

1989            University of California, Santa Barbara                               Santa Barbara, California
                B.A., Organizational Psychology, Cum Laude

RANGE OF EXPERIENCE
More than twenty-five years of litigation consulting and expert witness experience, including analyzing
economic, financial, causation, and accounting issues in context of damages claims, valuing businesses,
and conducting financial forensic analysis in a wide variety of commercial disputes. Has experience in
broad range of industries including real estate, medical devices, technology, entertainment, consumer
products, and financial and professional services. Has worked with clients and counsel throughout the
litigation process during all phases of the litigation process. Examples of testimony and casework
experience include:
           Financial Forensic Analysis—Reconstructing financial records, tracing transactions through
            corporate reporting systems, and reviewing financial records (including tax returns) to assess
            consistency and reliability as part of corporate investigation as well as complex civil and
            criminal litigation involving white collar matters as well as allegations of fraudulent
            conveyances, breach of contract, money laundering, and fraud. Has provided expert
            testimony regarding solvency, financial misstatements, fraudulent/preferential transfers,
            indications of fraudulent transactions and schemes, and misappropriation of assets.
           Contract and Tort Claims—Analyzing loss causation and damages issues and performing
            business valuations in breach of contract and tort causes of action, including breach of
            fiduciary duty, alter ego, Lanham Act violations, false advertising, and unfair business
            competition. Has analyzed compensatory damages as well as claims for statutory and
            restitution or disgorgement damages.
           Intellectual Property Disputes—Addressing damages issues in patent, copyright, and
            trademark infringement as well as trade secret misappropriation disputes. Specific expertise
            in estimating lost profits, unjust enrichment, and reasonable royalty damages, including
            analysis of loss causation and apportionment issues as well as the application of “Most
            Favored Licensee” clauses.
           Valuation Services – Providing opinions of value for businesses, intellectual property, and
            other intangible assets in the context of litigation, economic loss analyses, and partnership
            disputes.




                                                                                                    Page 1 of 6
Case 2:18-ml-02814-AB-FFM Document 453-2 Filed 09/06/19 Page 7 of 10 Page ID
                                 #:18411
                            CARLYN IRWIN, MBA, CPA/CFF/ABV/CEIV, CFE
                                                        Senior Advisor

PROFESSIONAL ACCREDITATIONS
           Certified Public Accountant (CPA), California, State Board of Accountancy, April 2001
           Certified in Financial Forensics (CFF), American Institute of Certified Public Accountants,
            July 2008 (inception of credential)
           Certified Fraud Examiner (CFE), Association of Certified Fraud Examiners, March 2011
           Accredited in Business Valuation (ABV), American Institute of Certified Public Accountants,
            August 2015
           Certified in Entity and Intangible Valuations (CEIV), American Institute of Certified Public
            Accountants, January 2018

PROFESSIONAL AND BUSINESS HISTORY

2002–Present    Cornerstone Research, Inc.                                         Los Angeles, California
                Senior Advisor (2015-present)
                Principal (2002-2015)

1994–2002       PricewaterhouseCoopers                                             Los Angeles, California
                Director (2000-2002)
                Manager/Principal (1997-2000)
                Senior Consultant (1994-1997)

1992–1994       Mitchell Silberberg & Knupp                                        Los Angeles, California
                Assistant Controller

1991–1992       University of Southern California School of Business               Los Angeles, California
                Professor’s Assistant, Finance Department

TESTIMONY EXPERIENCE:

           Testified in deposition (April 2019) and arbitration (July 2019) in a breach of sub-license
            matter involving patents for compact florescent light technology filed with the American
            Arbitration Association. Analyzed the economic consequences of a “Most Favored
            Licensee” provision to amounts owed by licensee. (Beacon Point Capital, LLC v. Philips
            Electronics North America Corporation)

           Provided deposition testimony (June 2019) in a fraud and breach of fiduciary duty matter
            filed in the United States Bankruptcy Court, Central District of California, Riverside
            Division. Affirmative analysis and testimony included assessing solvency of land
            development and home building operations, as well as evaluating the companies’ compliance
            with debt covenants. Rebuttal testimony addressed reasonableness of Trustee’s experts’
            opinions regarding the valuations of the assets, methodology for consolidating intercompany
            transactions, and calculations of damages in the form of deepening insolvency, wasteful
            disbursements, and unjust enrichment. Richard K. Diamond, Chapter 7 Trustee v. Empire
            Partners, Inc. et al.)




July 2019                                                                                       Page 2 of 6
Case 2:18-ml-02814-AB-FFM Document 453-2 Filed 09/06/19 Page 8 of 10 Page ID
                                 #:18412
                             CARLYN IRWIN, MBA, CPA/CFF/ABV/CEIV, CFE
                                                         Senior Advisor

TESTIMONY EXPERIENCE (CONTINUED)

           Testified in deposition (May 2019) as part of proceedings related to a motion for preliminary
            injunction filed in the Circuit Court of Jackson County, Missouri Kansas City Division and in
            the Court of Chancery for the State of Delaware. Analysis and opinions related to the ability
            to calculate damages assuming breach of contract, tortious interference, etc. and provide
            rebuttal analysis regarding opposing expert’s opinions regarding irreparable harm. (Mountain
            West Series of Lockton Companies, LLC, et al. v. Alliant Insurance Services, Inc., and related
            matters)

           Provided testimony in deposition (May 2019) in a matter involving claims of theft of trade
            secrets, tortious interference, and conspiracy filed in the Superior Court for the District of
            Columbia. Analyzed damages and provided rebuttal opinions regarding opposing expert’s
            calculations of lost profits, unjust enrichment, and reasonable royalties. (BGC Partners, Inc.
            et al. v. Avison Young (Canada) Inc., et al.)
           Testified in deposition (October 2018) and arbitration (February 2019) in a matter involving
            claims of breach of contract, breach of confidentiality, and fraud, etc. filed before the Judicial
            Arbitration and Mediation Society in Los Angeles. Estimated damages and provided rebuttal
            opinions regarding opposing expert’s calculations of lost profits. (DAS Group Professionals,
            Inc. v. Tesla, Inc., and related counterclaims)
           Provided deposition testimony (October 2018) in a breach of contract and fraud matter filed
            in the Superior Court of the State of California, County of Los Angeles. Offered opinions
            regarding indicators of an allegedly fraudulent transaction and scheme, including related-
            party transactions, adequate disclosures, and potential economic benefit to defendants. (ITV
            Gurney Holdings, Inc., et al. v. Scott and Deirdre Gurney)
           Provided deposition (September 2018) and arbitration testimony (December 2018) in a
            dispute alleging misappropriation of trade secrets, unfair trade practices, false advertising,
            and fraud filed before the Judicial Arbitration and Mediation Society in Los Angeles.
            Testified regarding reasonableness of opposing expert’s calculation of lost profits, valuation
            of trade secrets, and unjust enrichment. (Colorado Seasons, Inc., et al. v. Art Brand Studios,
            LLC, et al.)
           Testified in deposition (June 2018) in a breach of contract, fraud, and trade secrets dispute
            filed in the Circuit Court of Jackson County, Missouri. Reviewed and commented on
            opposing expert’s analysis and opinions regarding lost profits and unjust enrichment.
            (Marathon Reprographics, Inc. v. J.E. Dunn Construction Company, et al.)
           Provided deposition (May 2018) and arbitration (June 2018) testimony in a breach of
            partnership agreement and fraud matter filed before the American Arbitration Association.
            Reviewed and commented on opposing expert’s analysis and opinions regarding Claimants’
            treatment as partners for tax purposes. (Daniel Alexander, et al. v. Nicholas R. Halaris, et
            al.)




July 2019                                                                                          Page 3 of 6
Case 2:18-ml-02814-AB-FFM Document 453-2 Filed 09/06/19 Page 9 of 10 Page ID
                                 #:18413
                            CARLYN IRWIN, MBA, CPA/CFF/ABV/CEIV, CFE
                                                        Senior Advisor

TESTIMONY EXPERIENCE (CONTINUED)
           Testified in a series of matters (January 2018 – March 2019) for Ford Motor Company
            alleging fraud, negligence, and violation of the Song-Beverly Act against an automaker.
            Reviewed and commented on opposing expert’s “fraud examination,” analysis of indicia of
            fraud, other observations, and calculation of compensatory and punitive damages.
                o   Deposition (March 2019): Corey McKinnon v. Ford Motor Company, Superior Court
                    of the State of California, County of Riverside
                o   Deposition (March 2019): Evelia Arroyo v. Ford Motor Company, Superior Court of
                    the State of California, County of Riverside
                o   Deposition (October 2018): Richard Melton v. Ford Motor Company, Superior Court
                    of California, County of San Diego
                o   Deposition (August 2018): Richard R. Guinn v. Ford Motor Company, Superior
                    Court of California, County of Orange
                o   Deposition (July 2018): Shelby Anderson, et al. v. Ford Motor Company, Superior
                    Court of California, County of San Joaquin
                o   Deposition (April 2018): Timothy Berg v. Ford Motor Company, Superior Court of
                    California, County of Orange
                o   Deposition (April 2018): Gary Skillman v. Ford Motor Company, Superior Court of
                    California, County of Orange
                o   Deposition (April 2018): Mark Hemric, et al. v. Ford Motor Company, Superior
                    Court of California, County of Orange
                o   Deposition (April 2018): Donna Watkins v. Ford Motor Company, Superior Court of
                    California, County of Orange
                o   Deposition (April 2018): Cleveland Watts, et al. v. Ford Motor Company, Superior
                    Court of California, County of Orange
                o   Deposition (April 2018): Marc Siegel v. Ford Motor Company, Superior Court of
                    California, County of Orange
                o   Deposition (April 2018): Robert Brown, et al. v. Ford Motor Company, Superior
                    Court of California, County of Butte
                o   Deposition (April 2018): Raul Berroteran II v. Ford Motor Company, Superior
                    Court of California, County of Los Angeles
                o   Deposition (March 2018): Gregory Scott Misner, et al. v. Ford Motor Company,
                    Superior Court of California, County of Orange
                o   Deposition (January 2018): Jeff Ettleman v. Ford Motor Company, Superior Court of
                    California, County of Riverside
           Testified at deposition (January 2018) in a breach of contract and misappropriation of trade
            secrets matter filed in the Eastern District of Virginia, Alexandria Division. Analyzed and
            commented on opposing expert’s estimation of damages under the DTSA and Virginia
            Uniform Trade Secrets Act. (Peraton, Inc. v. Raytheon Company)




July 2019                                                                                       Page 4 of 6
Case 2:18-ml-02814-AB-FFM Document 453-2 Filed 09/06/19 Page 10 of 10 Page ID
                                 #:18414
                             CARLYN IRWIN, MBA, CPA/CFF/ABV/CEIV, CFE
                                                         Senior Advisor

TESTIMONY EXPERIENCE (CONTINUED)
           Provided deposition testimony (October 2017) in a breach of contract and fiduciary duty case
            filed in the Northern District of California, San Jose Division. Reviewed and commented on
            opposing expert analysis of plaintiff’s damages and underlying assumptions. Analyzed
            historical financial performance of business to assess reasonableness of projections. (Kelly
            Brezoczky v. Domtar Corporation, et al.)
           Testified at deposition (November 2016) in a breach of contract matter regarding the sales of
            marine distillate oil being arbitrated by JAMS. Calculated and testified regarding plaintiff’s
            lost profits on sales of MDO and commented on opposing expert’s damages calculations
            under counterclaim. (Tesoro Marketing and Refining Company LLC v. Demenno-Kerdoon, et
            al.)
           Provided deposition testimony (September 2016) in a breach of contract matter involving
            claims of fraudulent transfer filed in the Superior Court of California, County of Los Angeles.
            Reviewed and commented on opposing expert analysis of subject company’s solvency and
            indications of alter ego for the company and its owners. Analyzed financial statements and
            tax returns to assess cash flow from operations, gains/losses on sale of real estate holdings,
            and amount and form of distributions. (KeyBank National Association v. C. Frederick
            Wehba, et al.)
           Testified at deposition (August 2016) in a fraud and racketeering case filed in the Central
            District of California, Southern Division. Valued a lighting distribution company and
            provided expert opinion regarding the terms of the sale of the company to a related entity.
            Also, reviewed and commented on opposing expert reports. (Tatung Company, Ltd. v. Shu
            Tze Hsu, et al.)
           Testified at deposition (August 2016) in a patent infringement matter filed in the Central
            District of California, Western Division. Provided expert opinion regarding a reasonable
            royalty for two patents related to computer forensics and digital intelligence devices. Also,
            reviewed and commented on opposing expert report. (In re: MyKey Technology Inc. Patent
            Litigation, on behalf of MyKey Technology, Inc.)
           Testified at deposition (August 2015) and International Arbitration (September 2015) in a
            breach of contract and tortious interference matter filed with the American Arbitration
            Association. Calculated and testified regarding plaintiff’s economic damages from
            termination of exclusive agreement to distribute food products in the United Arab Emirates.
            Damages included lost profits, incremental expenses, and valuation of intangible assets as of
            the date of the termination. (Al Maya Trading Establishment v. Global Export Marketing
            Co., Ltd.)
           Testified at deposition (October 2014) and trial (April 2015) in a breach of contract matter
            filed in the Superior Court of California, County of San Diego. Conducted a forensic review
            of plaintiff’s invoices and related documents and provided opinion regarding which invoices
            had been paid. Also estimated plaintiff’s lost profits based on plaintiff’s financial records as
            well as industry research. (LCX.com LLC v. Vizio, Inc.)




July 2019                                                                                         Page 5 of 6
